NELSON, Circuit Justice.
1. This case arises under the act of congress of March 2, 1S21; and the facts show, either that a false manifest was presented to the deputy collector, or that none at all was presented, in either of which cases the property was forfeited.
2. The deputy collector had no power to waive the requirements of the law, and allow the goods to enter the United States without a compliance with them. In this case, however, no such permission was given.
3. The master was bound to present the manifest immediately, and conform to the re-quiremente of the law, and was not entitled to the twenty-four hours.
4. The reciprocity treaty and the act of congress did not operate to repeal the previous laws, as it respects penalties and forfeitures that had already been incurred. The effect of the treaty and of the act was, to suspend the previous statutes after a given time, so far only as they affected certain enumerated articles, and to admit them thereafter free of duty. Decree affirmed.